Name: Commission Regulation ( EEC ) No 195/92 of 29 January 1992 amending Regulation ( EEC ) No 2384/91 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year
 Type: Regulation
 Subject Matter: Europe;  agricultural activity
 Date Published: nan

 30 . 1 . 92 Official Journal of the European Communities No L 21 /21 COMMISSION REGULATION (EEC) No 195/92 of 29 January 1992 amending Regulation (EEC) No 2384/91 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2384/91 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991 /92 wine year (') intro ­ duced a specific distillation measure as a substitute for Community aid measures, limited to 1,3 million hectoli ­ tres ; whereas this figure was set at a time when it was difficult to anticipate market reactions for the wine year in question and whereas the current surplus situation justifies an increase in the volume to be distilled in that Member State, in order to eliminate a quantity of wine sufficient to sustain prices ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2384/91 is hereby amended as follows : In Article 3 (2) (a) * 1,3 million hectolitres' is replaced by '2 million hectolitres'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 219, 7. 8 . 1991 , p. 9.